Title: From Benjamin Franklin to John Laurens, 21 May 1781
From: Franklin, Benjamin
To: Laurens, John


Dear Sir,
Passy May 21. 1781.
I sent you Yesterday some Letters whi[ch] came here for you since your Departure.
Mr. Necker is no longer in Place. M. Joly de Fleury succeeds him.
I am again applied to for the Expences on the Alliance. Be so good as to draw an Order on me for what you think proper to pay of Gourlade and Moylands Acct.
I repeat my Wishes for your prosperous Voyage, and am with great Esteem Dear Sir, Your most obedient [and] most humble Ser[vant]
B Franklin
Honble Col. Lawrens
 
Addressed: A Monsieur / Monsieur le Col. Lawrens / chez M. Bersolle / Negt. / à Brest
Notation: Dr. Franklin Passy 21st May 1781
